DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 
Reasons For Allowance

The cited references do not disclose forming a linked array of requirements related to a-the complex engineering facility and to processes of implementation of the requirement for the complex engineering facility, planning and accounting for the requirements in accordance with the structural decomposition of s-the complex engineering facility, wherein the requirements are assigned a certain status, establishing  relationships between the loaded document and the constituent elements of the facility, wherein the step of considering the performance of the smart-data-loading step comprises: (i) pre-checking the availability of an associated document in the database, the associated document forming a part of the plurality of documents and being; associated with the to-be-downloaded smart data; and (ii) if the associated document is CBAKE.00049Page 4ROA mailed November 23, 2021found, checking the ability to load a specific type of smart data in the associated document; (iii) when confirming the ability to load the specific type of smart data in the associated document, performing the smart-data-loading step and creating a connection between a constituent element of the facility and a version of the associated document corresponding to the loaded document, the connection being a data set- into which the structured smart data is written from a current version of the associated document, the current version of the associated document describing the related constituent element of the facility; and (iv) if there is no associated document or if parameters of the loaded document do not meet the requirements, the smart-data-loading step is not performed and the smart data is not loaded; establishing an applicability status of the plurality of documents and the structured smart data associated with the loaded document in the system, to enable a comparison of the plurality of documents and the structured smart data, the comparison automatically taking into account the status of a document version with which the plurality of documents and the structured smart data were downloaded; and establishing correspondence between (i) the applicability status of the loaded document for the facility and the array of smart data associated with the loaded document and entered into connection and (ii) the versions of plurality of documents uploaded into the system, the correspondence including a full scope of necessary information in (a) the requirements for the complex engineering facility, (b) the constituent elements of the complex engineering facility, (c) a consolidated 3D model of the facility, and (d) an accumulation of all the smart data describing the at least one of the constituent elements of the facility, including smart data from archived versions of the associated document, a current version of the associated document and versions of the associated document with prospective data, throughout the entire life cycle of the facility, based on the connection between the constituent element and the associated document.



The cited references do not disclose a decomposition unit for creating, storing, and managing the decomposition structure of the complex engineering facility and the configuration of the complex engineering facility, an equipment management unit designed to store consolidated data and structures related to elements of a-the complex engineering facility, and designed to provide classification and automated comparison of characteristics for the consolidated data and structures, and a unit for storing and managing data related to a spatial decomposition structure of the facility, including information related to locations of the elements of the facility.


After a thorough search, and in light of the prior art of record, claims 1-18 are allowed.


The drawings filed 4/22/2022 have been accepted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

US Patent Application Publications
McNamara 	 				2015/0046363
A platform for selectively and securely displaying data related to production factors, logistics, and supply chain to enable real-time monitoring to support the sales, financial manage-ment, or post sales process (Abstract); Use of CPM for setting project activities (para 0054); No discussion of decomposition.

Lichty 	 				2017/0032299
A method is provided of operating a web-based system to facilitate interactive exchange and modification of design requirements within a design requirements package between an enterprise and a supplier to the enterprise (Abstract); Management of supplier decomposed requirements maintaining relationships to parent requirements for traceability purposes (para 0065); No decomposition as related to equipment.



US Patents
Monk, II 					9,678,949
A system for improving the comprehensibility and fidelity of technical specifications, instructions, training manuals, engineering and other documents through a linguistic analysis of the lexical, syntactic, semantic, and pragmatic aspects of the text (Abstract); Inter-relationship models, design specs, product requirements documents (col. 4 lines 13-19); Use of pointers within requirements engineering documents (col. 38, lines 1-16); Concept map for revealing document omissions and decomposing higher level concepts (col. 34 lines 21-35, and col. 37 lines 1-13-21); No decomposition as related to equipment.








Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



July 12, 2022